DETAILED ACTION
	This Office action is in response to (a) the application filed November 11, 2019, (b) the election filed on December 7, 2020, and (c) the arguments (directed towards the Notice of Non-Responsive amendment, mailed December 24, 2020) and amendment filed February 24, 2021 by which claims 1 and 6-8 were amended and claims 11-20 were canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Invention I, i.e., claims 1-10, and species (a), i.e., Figures 4A and 5A and (i), i.e., Figures 4B and 5B, with an indication claims 1-10 and 11-20 are readable thereon, in the reply filed on December 7, 2020 is acknowledged.  
Applicant’s arguments filed therewith are hereby acknowledged. However, in view of the subsequent response to the election, filed February 24, 2021, the arguments filed December 7, 2020 are hereby rendered moot, since in the response filed February 24, 2021, Applicant canceled the claims drawn to the non-elected invention, i.e., claims 11-20. 
With respect to Applicant’s arguments, filed February 24, 2021, pertaining to the Notice of Non-Responsive amendment, mailed December 24, 2020, the arguments are found to be persuasive. In particular, although not separately argued that Figure 17 should fall with the elected figures, Applicant discussed how Figure 17 shows the claimed invention. The Examiner respectfully thanks Applicant for clarifying the record.
1-10, are drawn to the elected invention and species and thus have been examined on the merits.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In line 3 of claim 1, --a-- should be inserted after “including”.  
In the last line of claim 10, “projection” should be changed to --projections--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rendered indefinite since the claim improperly seeks to further define an unclaimed element, i.e., the peg board, and thus the metes and bounds of the claim are unclear. In particular, since the peg board has been functionally recited in claim 1 (see the last line), it is unclear whether it is Applicant’s intention to positively claim the peg board in claim 5. 
Further, claim 6 is thus rendered indefinite since the claim seeks to positively link the claimed subject matter of “the projection” to the unclaimed structure of the “peg board”, through and claim 8, “is attached” in line 2 and “is disposed” in line 3. It is noted that if the peg board is being functionally claimed, when seeking to link a positively claimed element to the functionally recited peg board, only a functional recitation should be used, e.g., --is adapted to be attached--, to clearly set forth that the peg board is not being positively claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,219,808 (Wright et al. ‘808) in view of U.S. Patent No. 3,919,541 (Chao ‘541).
With respect to claim 1, Wright et al. ‘808 disclose a tool hanging system, comprising a  tool (38), the tool (38) having a mount receiving portion (34, i.e., magnetic strip); a mounting hook (10 - see Figure 4), the mounting hook including mounting attachment (28, i.e., sheet steel), wherein the mounting attachment (28) is engaged with the mount receiving portion (34) to secure the mounting hook (10) to the tool (38); the mounting hook (10) including a first portion (48, 46) adjacent to the with respect to claim 2, wherein the peg board projection (18) includes a first peg board projection portion (at numeral 18 in Figure 1) and a second peg board projection portion (unnumbered - vertically extending portion from numeral 18); with respect to claim 3, wherein the second peg board projection portion projects substantially parallel (see top right corner of Figure 3) to the overhang portion (80); with respect to claim 4, wherein the first peg board projection portion (at numeral 18 in Figure 1) projects substantially perpendicular (see top right corner of Figure 3) to the overhang portion (80); with respect to claim 5, wherein the peg board (21) has a first side (as seen in Figure 1), a second side (the reverse side of 21) and a hole (60) extending through the peg board (21) from the first side to the second side; with respect to claim 6, wherein when the mounting  hook (10) is attached to the peg board (21), the first peg board projection portion is at least partially disposed in the hole (60) of the peg board (21); with respect to claim 7, wherein when the mounting  hook (10) is attached to the peg board (21), the overhang portion (80) is disposed adjacent the first side (see Figure 1) of the peg board (21); and with respect to claim 8, wherein when the mounting  hook (10) is attached to the peg board (21), the second peg board projection portion is disposed adjacent the second side of the peg board (21).
The claims differ from Wright et al. ‘808 in requiring a “power” tool, the power tool having a mount receiving portion.

Thus, since the shape of the magnetic levels (38) in Wright et al. ‘808 is considered to be generally similar to the shape, i.e., both are generally thin and elongated, of the screwdriver taught by Chao ‘541, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the system of Wright et al. ‘808 could hold and store the powered screwdriver of Chao ‘541 in the same manner, i.e., the mount receiving portion/magnet (17) of Chao ‘541 would be engaged with the mount receiving portion/steel surface (28) of Wright et al. ‘808, thereby increasing use capabilities. 

Double Patenting
	It is noted that the pending claims 1-10 have been reviewed with respect to U.S. Patent No. 10,500,713, but at present no Double Patenting is deemed to be applicable since the subject matter of the instant claims contains the “peg board projection” not present in the patented claims. 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to show, suggest, or provide rationale for the tool having (at least one) “slot” receiving a projection of the mounting attachment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note U.S. Design Patent Nos. D679,172 and D549,562 and U.S. Patent Nos. 6,189,847, 5,456,435, and 4,809,940.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 14, 2021